UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 01-4996
DAVID TOBIAS MAY,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
              Samuel G. Wilson, Chief District Judge.
                          (CR-93-180)

                      Submitted: May 28, 2002

                      Decided: June 14, 2002

   Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Christopher W. Stevens, WOOTEN & HART, P.C., Roanoke, Vir-
ginia, for Appellant. John L. Brownlee, United States Attorney,
Sharon Burnham, Assistant United States Attorney, Roanoke, Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. MAY
                              OPINION

PER CURIAM:

   David Tobias May appeals from his two convictions for violating
his federal supervised release. On appeal, counsel has filed a brief
under Anders v. California, 386 U.S. 738 (1967), alleging that there
are no meritorious claims on appeal but raising the issue of whether
the district court had jurisdiction to revoke May’s term of supervised
release because he was not given a preliminary hearing. May has filed
a pro se supplemental brief alleging that he should have received
credit for the time he served between his arrest for his supervised
release violations and his revocation hearing. For the reasons that fol-
low, we affirm.

   First, May cannot complain that he did not receive a preliminary
hearing as the record is uncontradicted that he specifically waived his
right to such a hearing. Second, the district court lacked jurisdiction
to order the Bureau of Prisons (BOP) to credit May with time he spent
in custody. See United States v. Wilson, 503 U.S. 329, 334 (1992)
(holding that district court is not authorized to compute credit at sen-
tencing); United States v. Hornick, 815 F.2d 1156, 1160 (7th Cir.
1987) (noting that judge’s direction to the BOP regarding sentencing
credit merely advisory opinion). Accordingly, these claims fail.

   We have examined the entire record in this case in accordance with
the requirements of Anders, and find no meritorious issues for appeal.
Accordingly, we affirm. This court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. Thus, we deny counsel’s pending motion to withdraw.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                           AFFIRMED